UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6868



WILLIE OUTLER,

                                             Petitioner - Appellant,

          versus


STEVEN J. GAL, Warden, Federal Correctional
Institution Estill,

                                              Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence. Patrick Michael Duffy, District Judge.
(CA-01-4222-4-23)


Submitted:   October 24, 2002             Decided:   October 30, 2002


Before WIDENER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Willie Outler, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Willie Outler appeals the district court’s order denying

relief on his 28 U.S.C. § 2241 (2000) petition.           We have reviewed

the   record    and    the   district   court’s   opinion      accepting    the

recommendation of the magistrate judge and find no error.                    We

therefore affirm for the reasons stated by the district court. See

Outler v. Gal, No. CA-01-4222-4-23 (D.S.C. filed May 9, 2002;

entered May 13, 2002).       We dispense with oral argument because the

facts   and    legal   contentions   are    adequately   presented     in   the

materials     before   the   court   and    argument   would    not   aid   the

decisional process.




                                                                      AFFIRMED




                                        2